DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received 10/21/2021.  Claims 1-4 and 18 have been canceled. Claims 5-7, 12-15 and 20 have been amended.  New claims 21-26 have been added.  Therefore, claims 5-17 and 19-26 are pending and addressed below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission has been entered.
Response to Arguments/Amendments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 
In the remarks applicant argues that under step 1 the claimed subject matter is directed toward a statutory category.  The examiner agrees.
In the remarks applicant argues that under step 2A prong 1, the claimed subject matter is not directed toward any abstract idea as enumerated under the USPTO 
In the remarks applicant argues that the claimed limitations integrate into a practical application the abstract idea that imposes meaningful limits upon the abstract idea.  Specifically applicant states that the claimed limitation improve the process in transmitting stored values between accounts.  The technology provides for user to transmit a stored value to a recipient using a payment service and allowing the stored value to be received as a digital asset.  The recipient may be presented with digital asset options to receive the stored value.  Applicant’s argument is not persuasive.  Applicant makes the conclusory statement of improving the transmitting of values but fails to provide any teaches of what technical process or technological capability is improved because assets are transferred.  Instead applicant focuses on the abstract idea and does not explain what meaningful limits have been imposed upon the judicial exception by 
In the remarks applicant points to DDR holding which found that technical solutions to solve problems rooted in technology is patent eligible. Applicant further points to Ultramercial where the specifics of how interactions with the internet are manipulated to yield a desired results is unconventional sequence of events. Applicant argues that like DDR, the current claim limitations provide a solution to a problem rooted in technology in the transmission of values between accounts. Applicant recites the limitations of the claim repeating the statement that the process improves the process of transmitting values between accounts.  Applicant points specifically to the incorporation in the claim limitations “internal ledgers” and “data structure” to facilitate purchasing a stored value from a sender.  Applicant argues that these elements improve the process of transmitting values.  The examiner respectfully disagrees.  A data structure is simply formatted data for storing data, whereas the ledger is simply the memory where the data is stored.  The specification discloses the purpose of the data structure and ledger but is silent as to a particular architecture or related technical process.  This is equally true with respect to the “convert” of data.  The specification merely recites a step/function without any details with respect to implementation as it relates to a technical process.  Instead the specification and claim limitation recite the function and the expected result. 
[0014] ...Specifically, the payment service described herein includes an internal ledger and data structure to facilitate purchasing a stored value (e.g., a gift card) from a sender device, allowing a user to transmit the stored value to a recipient, while the recipient has the ability to select a digital asset in which to receive or immediately convert the stored value...

[0016] The present payment service provides a universal method for a user to gift or otherwise

value. For example, a user may obtain and transmit a generic stored value to the recipient that
can be reallocated and converted to one or more specific digital assets using the ledger
architecture of the payment service.

[0017] ...this wasted value may incur storage loss and account maintenance costs by the data structures storing such value... By providing a recipient with their preferred choice of gift card or digital asset, the received value has a lower risk of going unused and, therefore, improves the storage and efficiency of the data structure storing such value....

The specification in FIG. 2 and para 0057-0058 and para 0060 discloses the ledgers for storage without any details related to a technical process or architecture that improves transmission but instead focuses on the content stored.  Applicant has not described the problem in technology the invention is attempting to solve.  Nor does the ledger or data structure provide any technical process that is applicable as it relates to the patent eligible concept found in DDR.  Applicant fails to provide any argument as to the relativity of Ultramerical. The rejection is maintained.
In the remarks applicant points to Alice Corp and Enfish that the involvement of abstract subject matter does not prevent patent eligibility.   Applicant argues that the current application similar to Enfish involves specific computer implemented sequence of steps reciting the limitations.  Specifically applicant argues that providing customized recommendations for converting the stored value into another value.  Applicant argues that such computer implementation to value transmissions that are personalized improves intelligently transmitting stored value that goes beyond one size fits all transactions.  The examiner respectfully disagrees.  The examiner respectfully disagrees.  As discussed above, computer functions without details related to the technical implementation beyond an expected result is not sufficient to provide patent eligibility.  Customizing recommendation at a high level of generality with an expected result does not 
In the remarks applicant points to the USPTO 2019 guidance and McRO where the court found that rules can be patent eligible.  Applicant makes the conclusory statement that the claims similarly recite specific rules and limitation improve existing technological process.  Conclusory statement are not persuasive.  The rejection is maintained.
In the remarks applicant argues that under step 2B the claimed subject matter is patent eligible.  Specifically applicant states that the independent claims recite a specific, computer implemented for implementing and executing personalized stored value transmission reciting the claim limitations.  Applicant does not point to any particular technological technique as it relates to the process claimed.  Rather the claim limitations seem to recite a transaction process.  Unconventional abstract processes is still abstract, according to case law.  Novelty…is not the issue when determining whether a claimed invention is directed toward patent eligible subject matter. (see Parker v Flook, 437 US 584, 588 (1978).  Instead the claims must provide “an element or combination of elements that is “sufficient to ensure the patent in practice amounts to significantly more than a patent upon the ineligible concept itself (see Alice 134, S. Ct at 2355).  Accordingly the claimed limitations fail under step 2B.  
In the remarks applicant points to Research Corporation Technologies v. Microsoft Corp, found patent eligible which found that improvements to technologies in the marketplace are patent eligible.  Applicant states that the 
 In the remarks applicant points to BASCOM which filtering improvement recited a generic processes where the combination of generic processes provide a solution to a problem rooted in technology.  Applicant argues that consistent with McRO the ordered combination of the current application is patent eligible.  The examiner respectfully disagrees.  The current application unlike McRO which recited processes which with respect to McRO allowed computers to perform processes that previously could not be performed; and unlike BASCOM which provided a solution to a problem rooted in technology, the current combination of parts is to perform an abstract idea.  The rejection is maintained.
 In the remarks applicant point to Berkheimer, arguing that the previous office action failed to comply with the requirements as set forth by the USPTO guidelines.  The examiner respectfully disagrees. The previous Office Action points to BuySafe v Google and the specification para 0091-0092.  The rejection is maintained. 
Claim Rejections - 35 USC § 103
Applicant's arguments are moot in light of the new ground of rejection that was necessitated by Applicant's amendments. Based on an updated search of the art, a new reference was used in the rejection below
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 5-17 and 19-26 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 5-9, 11-12 and 21:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 5 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 5 recites a method steps including (1) receiving a first request (2) providing an indication/recommendation of stored value for display (3) receiving a second request to convert value (4) converting the stored value to an alternate value and (5) facilitating a transfer.  The claimed limitations which under its broadest reasonable interpretation, covers performance of a transaction.   Such 
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process by a system to (1) receiving a first request – insignificant extra solution activity (2) providing an indication of stored value for display, the wherein clause does not further limit the providing function but instead limits the data content provided to be a recommendation related to a transaction – a common business practice (3) receiving a second request to convert value, the wherein clause does not further limit the receiving function but instead limits second user account stored  – insignificant extra solution activity of transmitting data (4) converting the stored value to an alternate value, the wherein clause does not provide details related to the technical implementation of the convert data function but instead limits the environment to a ledger architecture to a plurality of ledgers for each stored value -data manipulation and associated data storage and (5) facilitating a transfer-common business practice.   The specification makes clear that the value can be transaction assets such as fiat currency, cryptocurrency, equity value or other monetary values represented by digital assets (see para 0029).  With respect to the “convert” function, for data, mere “manipulation” of basic mathematical constructs [i.e.,] the paradigmatic ‘abstract idea,’" has not been deemed a transformation. CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011) (quoting In re Warmerdam, 33 F.3d 1354, 1355, 1360 (Fed. Cir. 1994).  Whether the i.e., the extent to which (or how) the transformation imposes meaningful limits on the execution of the claimed method steps). A transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more (or integrate a judicial exception into a practical application). Mayo, 566 U.S. at 76, 101 USPQ2d at 1967. The Supreme Court disagreed, finding that this step was only a field-of-use limitation and did not provide significantly more than the judicial exception. Id. See MPEP § 2106.05(g) & (h).  The specification is silent as relates to the technical process to perform the convert function/step (see para 0014, para 0016) that goes beyond assets examples for the result.  The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer components.  Taking the claim elements separately, the operation performed by the system at each step of the process is purely in terms of results desired and devoid of implementation of details.  Technology is not integral to the process as the claimed subject matter is so high level that any generic programming could be applied and the functions could be performed by any known means.   Furthermore, the claimed functions do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
When considered as a combination of parts, the combination of Limitations 1-4 is directed toward in response to a request providing a recommendation for recipient asset medium and converting the original asset to the medium asset recommended/selected- a common business practice.   The combinations of parts is not directed toward any 
In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This because when considered as a combination of parts, the combination of limitations 1-4 and 5 is directed toward a transaction process where asset value medium from a source is converted to a selected/recommended recipient asset value medium and a transaction is facilitated.  The claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The functions recited in the claims recite the concept of transferring funds between entities with different asset mediums which is a process directed toward a business practice.    The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination made to facilitate a transaction and does not provide any of the determined indications of patent eligibility set forth in the 2019 USPTO 101 guidance.   The additional steps only add to those abstract ideas using generic functions, and the claims do not show 
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.  The additional elements recited in the claim beyond the abstract idea include a payment server performing the functions of receiving data, providing data, converting data and formatting data.  The payment server is purely functional and generic and merely provides a technical environment to perform the abstract idea and nearly every processor is capable of performing the steps claimed and therefore, is purely functional and generic.  The claimed subject matter further includes a ledger architecture with a plurality of ledgers used to store each stored value data.  However, the claims do not positively recite any functions related to the ledgers.  Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer generating a code, transmitting the code, intercepting an authorization request, identifying data, determining condition, replacing data and See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011). Absent a possible narrower construction of the terms “receiving”, “providing”, “convert”, and “facilitate” ... are functions can be achieved by any general purpose computer without special programming. None of the activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis modification-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission), Two-Way Media Ltd. v. Comcast Cable Communications, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (sequence of processing, routing, controlling, and monitoring). The ordering of the steps is therefore ordinary and conventional. The analysis conclude that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility.  As evidence the examiner provides:
US Pub No. 2020/0258099 A1 by Alghamdi; US Pub No. 2019/0073666 A1 by Ortiz et al; US Pub No. 2013/0218657 A1 by Salmon et al.; US Pub No. 2019/0325473 A1 by Swamidurai; US Pub No. 2020/0065847 A1 by Harrison;  US Pub No. 2020/0005115 A by Lawrence et al
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 6-9, 11-12 and 21 these dependent claim have also been reviewed with the same analysis as independent claim 5.  Dependent claim 6 is directed toward identifying transaction activity- a common business practice.  
In reference to Claims 13-17 and 19-20:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a non-transitory computer-readable medium, as in independent Claim 13 and the dependent claims. Such mediums fall under the statutory category of "manufacture." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. Medium claim 13 corresponds to method claim 5.  Therefore, claim 13 has been analyzed and rejected as being directed toward an abstract idea of 
STEP 2A Prong 2: Medium claim 13 instructions corresponds to method claim 5.  Therefore, claim 13 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 5.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a system comprising a processor, a memory in communication with a processor comprising instructions–is purely functional and generic.  The processor performing the functions claimed. Nearly every processor executing instructions is capable of performing the basic functions (receiving, providing, converting, facilitating) required by the system claims . . . As a result, none of the hardware recited by the medium claims offers a meaningful limitation beyond generally linking the use of the abstract subject matter to a particular technological environment, that is, implementation via computers.  The functions of claim 22 corresponds to steps of method claim 5.  Therefore, claim 22 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited judicial exception.  Furthermore, as previously discussed with respect to claim 5, the limitations when considered individually, as a combination of parts or as a whole fail to provide any 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 23-26 these dependent claim have also been reviewed with the same analysis as independent claim 22.  Dependent claim 23 is directed toward determining values, determining recommendation and sending a selection- a common business practice.  Dependent claim 24 is directed toward the content of the recommendation- common business practice.  Dependent claims 25 and 26 are directed toward debiting and crediting values- directed toward a transaction.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 22. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 23-26 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
In reference to Claims 22-26:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 22 and the dependent claims. Such systems 
STEP 2A Prong 1. Machine claim 22 corresponds to method claim 5.  Therefore, claim 22 has been analyzed and rejected as being directed toward an abstract idea of the categories of concepts directed toward “methods of organizing human activity” previously discussed with respect to claim 5.
STEP 2A Prong 2: Manufacture claim 22 instructions corresponds to method claim 5.  Therefore, claim 22 has been analyzed and rejected as failing to provide limitations that are indicative of integration into a practical application, as previously discussed with respect to claim 5.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a “non-transitory computer-readable medium storing instructions” executed by “one or more processors” –is purely functional and generic.  Nearly every processor executing instructions is capable of performing the basic functions (receiving, providing, converting, facilitating) required by the medium claims . . . As a result, none of the hardware recited by the medium claims offers a meaningful limitation beyond generally linking the use of the abstract subject matter to a particular technological environment, that is, implementation via computers.  The instructions claim 13 corresponds to steps of method claim 5.  Therefore, claim 13 has been analyzed and rejected as failing to provide additional elements that amount to an inventive concept –i.e. significantly more than the recited 
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 14-17 and 19-20 these dependent claim have also been reviewed with the same analysis as independent claim 5.  Dependent claim 14 is directed toward identifying transaction activity, determining probability map, determine recommendation based on map and sending selection request- a common business practice.  Dependent claim 15 is directed toward the content of the recommendation- common business practice.  Dependent claims 16 and 17 are directed toward debiting and crediting values- directed toward a transaction.  Dependent claim 19 is directed toward sending a receipt – a common business practice.  Dependent claim 20 is directed toward the currency medium of the values- a common business practice.  The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 13. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 14-17 and 19-20 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to Claim 21:
Claim 21 recites the limitation “debiting the stored value from a first ledger of a first user account associated with the first user, wherein the first ledger is associated with the stored value; crediting the stored value to a second ledger of the payment service associated with the stored value;debiting the one or more alternate values from at least one third ledger of the payment service associated with the one or more alternate values; and crediting the one or more alternate values to at least one fourth ledger of the second user account associated with the one or more alternative values”. Although the specification has support for a plurality of ledgers, the specification has no support for specific transaction functions for particular transaction functions for the identified ledgers.  Accordingly the claim limitations are directed toward new matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 8-9, 11-12 and 21; Claims 13, 16-17 and 19-20; Claims 23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0182805 A1 by Benkreira et al. (Benkreira) and further in view of US Pub No. 2015/0149272 A1 by Salmon et al. (Salmon).
In reference to Claim 5:
Benkreira teaches:
A computer-implemented method ((Benkreira) in at least para 0049, least 0082), comprising:
receiving, at a payment server from a first payment application associated with the payment server and executing on a first mobile device of a first user, a first request to transfer a stored value to a second user ((Benkreira) in at least Abstract wherein the prior art teaches wallet payment application; para 0008, para 0010, para 0020, para 0025, para 0051, para 0085, para 0097, para 0124)
...wherein the indication comprises a recommendation for converting the stored value to one or more alternate values, and wherein the recommendation is based at least in part on transaction data associated with the second user ((Benkreira) in at least FIG. 3A; para 0012 wherein the prior art teaches an application which identifies best exchange rate and tax due from computer server; para 0062-0063, para 0065-0067, para 0086-0087, para 0098-0100, para 0103, para 0114, para 0121, para 0124 wherein the prior art teaches peer-to-peer communication);
receiving, at the payment server and from the second payment application, a second request to convert the stored value to the one or more alternate values for associating with a second user account of the second user, wherein the second user account is stored in a data store maintained by the payment server ((Benkreira) in at least Abstract; FIG. 3B; para 0012, para 0014-0015, para 0047, para 0059, para 0061-0063, para 0066, para 0079, para 0081, para 0100);
upon receiving the second request, converting, by the payment server, the stored value to the one or more alternate values, wherein the stored value is converted to the one or more alternate values using a ledger architecture of a payment service associated with the payment server and wherein the ledger architecture comprises a plurality of ledgers comprising a respective ledger for each of the stored value and the one or more alternate values ((Benkreira) in at least Abstract; para 0012-0014, para 0023-0024, para 0046-0047, para 0053-0054, para 0056, para 0064-0065, para 0072, para 0087, para 0100, para 0105-0107, para 0122, para 0153-0154, para 0164); and
facilitating, by the payment server, a transfer of the one or more alternate values to the second user account associated with the second user ((Benkreira) in at least para 0026-0027, para 0103, para 0105, para 0165).
Benkreira does not explicitly teach:
providing, by the payment server and via a second payment application associated with the payment server and executing on a second mobile device of the second user, an indication of the stored value for display on a user interface of the second payment application
Salmon teaches:
providing, by the payment server and via a second payment application associated with the payment server and executing on a second mobile device of the second user, an indication of the stored value for display on a user interface of the second payment application ((Salmon) in at least Abstract; para 0053, para 0078, para 0110-0111, para 0119, para 0147, para 0289, para 0335, para 0357, para 0529)
receiving, at the payment server and from the second payment application, a second request to convert the stored value to the one or more alternate values for associating with a second user account of the second user, 
Both Benkreira and Salmon teach that transaction may use points for transaction that can be converted in mobile device use transaction.  Salmon teaches the motivation that in P2P transaction second payment application are utilized in order to communicate promotions and to provide reward recommendations.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify details of the payment applications of Benkreira to include payment applications for second devices as taught by Salmon since Salmon teaches the motivation that in P2P transaction second payment application are utilized in order to communicate promotions and to provide reward recommendations/
Both Benkreira and Salmon teach providing recommendation to user for converting currencies.   The prior art Benkreira contained recommendation which differed from prior art Salmon.  The scope and content of the prior art Benkreira and Salmon, whether in the same field of endeavor as that of the applicant’s invention or a different field of endeavor, included a similar or analogous process as both provide recommendations related to currency conversion transactions.  Both Benkreira and Salmon provide design incentives or market forces which would have prompted adaptation of the target for providing recommendations.  The teaching of Benkreira and Salmon provide evidence that the differences in the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, one of ordinary skill in the art, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art
In reference to Claim 8:
The combination of Benkreira and Salmon discloses the limitations of independent claim 5.  Benkreira further discloses the limitations of dependent claim 8.
 (Original) The computer-implemented method of claim 5, wherein facilitating the
transfer of the one or more alternate values further comprises:
debiting, by the payment server, the stored value from a first user account associated with the first user ((Benkreira) in at least para 0012-0014, para 0024-0026, para 0103, para 0106-0107); and
crediting, by the payment server, the one or more alternate values to the second user account ((Benkreira) in at least FIG. 3C; para 0014-0015, para 0025-0027, para 0046, para 0069, para 0080, para 0107)
The prior art Benkreira differs from the claim language by the term “debit” and “credit” instead the prior art teaches “transferring” payment from user account and the transferred funds “received” for payment and therefore, included a similar or analogous debit/credit transaction process. The prior art provides design incentives or market forces which would have prompted adaptation of the transfer and receiving funds from account as the differences between the terminology of the claimed invention and the prior art were encompassed in known variations or in a principle known in the prior art.  Therefore, in view of the identified design incentives or other market forces, could have implemented the claimed variation of the prior art, and the claimed variation would have been predictable to one of ordinary skill in the art.  
In reference to Claim 9:
The combination of Benkreira and Salmon discloses the limitations of independent claim 5.  Benkreira further discloses the limitations of dependent claim 9
(Original) The computer-implemented method of claim 5, wherein facilitating the
transfer of the one or more alternate values (see rejection of claim 5 above)further comprises:...
debiting, by the payment server, the one or more alternate values from an alternate value account of the payment service. ((Benkreira) in at least para 0012-0014, para 0024-0026, para 0103, para 0106-0107)
Benkreira does not explicitly teach:
crediting, by the payment server, the stored value to a stored value account of the payment service; and
Salmon teaches:
crediting [earning], by the payment server, the stored value to a stored value account of the payment service ((Salmon) in at least para 0047, 
debiting, by the payment server, the one or more alternate values from an alternate value account of the payment service.((Salmon) in at least para 0061-0062, para 0069-0070, para 0110-0112)
Both Benkreira and Salmon teach that transaction may use points for transaction that can be converted in mobile device use transaction.  Salmon teaches the motivation that reward offers can earned/credited and redeemed/debited in order to incentivize customer to transact with promoted merchants.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the 
In reference to Claim 11:
The combination of Benkreira and Salmon discloses the limitations of independent claim 5.  Benkreira further discloses the limitations of dependent claim 11.
(Original) The computer-implemented method of claim 5 (see rejection of claim 5 above), further comprising:
sending, by the payment server, a receipt to one or more of the first payment application executing on the first mobile device and the second payment application executing on the second mobile device, wherein the receipt comprises information associated with the transfer of the one or more alternate values.((Benkeira) in at least para 0069) 
In reference to Claim 12:
The combination of Benkreira and Salmon discloses the limitations of independent claim 5.  Benkreira further discloses the limitations of dependent claim 12.
(Currently Amended) The computer-implemented method of claim 5 (see rejection of claim 5 above), 
wherein the stored value and the one or more alternate values comprise one or more of equity, cryptocurrency, fiat currency, merchant credit, merchant discount, or any portion thereof.((Benkreira) in at least Abstract; para 0070, para 0072, para 0120, para 0122)
In reference to Claim 21:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 5.  Benkreira further discloses the limitations of dependent claim 21.
(New) The computer-implemented method of claim 5, wherein converting, by the
payment server, the stored value to the one or more alternate values further comprises:
debiting the stored value from a first ledger of a first user account associated with the first user, wherein the first ledger is associated with the stored value ((Benkreira) in at least para 0012-0014, para 0024-0026, para 0103, para 0106-0107);...
debiting the one or more alternate values from at least one third ledger of the payment service associated with the one or more alternate values ((Benkreira) in at least para 0012-0014, para 0024-0026, para 0103, para 0106-0107); and...
Benkreira does not explicitly teach:
crediting the stored value to a second ledger of the payment service associated with the stored value;...
crediting the one or more alternate values to at least one fourth ledger of the second user account associated with the one or more alternative values.
Salmon teaches:
debiting the stored value from a first ledger of a first user account associated with the first user, wherein the first ledger is associated with the stored value ((Salmon) in at least para 0047);
crediting the stored value to a second ledger of the payment service associated with the stored value ((Salmon) in at least para 0061-0062, para 0069-0070, para 0110-0112);
debiting the one or more alternate values from at least one third ledger of the payment service associated with the one or more alternate values  ((Salmon) in at least para 0061-0062, para 0069-0070, para 0110-0112); and
crediting the one or more alternate values to at least one fourth ledger of the second user account associated with the one or more alternative values ((Salmon) in at least para 0047)
With respect to the “second”, “third” and “fourth” ledgers, according to MPEP 2144.04 and in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  The claim limitations merely duplicate the taught functions of crediting and debiting ledgers for transactions. 
Both Benkreira and Salmon teach that transaction may use points for transaction that can be converted in mobile device use transaction.  Salmon teaches the motivation that reward offers can earned/credited and redeemed/debited in order to incentivize customer to transact with promoted merchants.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the point alternate value or currency transaction details of Benkreira to include the transaction process as taught by Salmon since Salmon teaches the motivation that reward offers can earned/credited and redeemed/debited in order to incentivize customer to transact with promoted merchants.
In reference to Claim 13:
The combination of Benkreira and Salmon discloses the limitations of independent claim 13.
The non-transitory computer readable medium claim 13 instruction correspond to the steps of method claim 5.  The additional limitations recited in claim 13 that go beyond the limitations of claim 1 include the non-transitory computer readable medium storing instruction executed by one or more processors of a payment server the server performing the instructions ((Benkreira) in at least para 0125-0126) which correspond with the steps of claim 5.   Therefore, claim 13 has been analyzed and rejected as previously discussed with respect to claim 5. 
In reference to Claims 16 and 25:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13 and 22.  Benkreira further discloses the limitations of dependent claims 16 and 25 respectively.
Medium claim 16 instructions and system claim 25 functions corresponds to method steps of claim 8.  Therefore, claim 16 and 25 have been analyzed and rejected as previously discussed with respect to claim 8
n reference to Claim 17 and 26:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13 and 22.  Benkreira further discloses the limitations of dependent claims 17 and 25 respectively.

In reference to Claims 19:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13.  Benkreira further discloses the limitations of dependent claim 19
Medium claim 19 instructions corresponds to method steps of claim 11.  Therefore, claim 19 has been analyzed and rejected as previously discussed with respect to claim 11
In reference to Claim 20:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13.  Benkreira further discloses the limitations of dependent claim 20.
Medium claim 20 instructions corresponds to method steps of claim 12.  Therefore, claim 20 has been analyzed and rejected as previously discussed with respect to claim 12
In reference to Claim 23:
The combination of Benkreira and Salmon discloses the limitations of independent claim 22.
Processing system claim 22 functions correspond to the steps of method claim 5.  The additional limitations recited in claim 22 that go beyond the limitations of claim 1 include the processing system comprising a system and a memory in communication with one .
Claims 6-7 with respect to claim 5 above, Claims 14-15 with respect to claim 13 above; Claims 23-24 with respect to claim 22 above is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2021/0182805 A1 by Benkreira et al. (Benkreira) in view of US Pub No. 2015/0149272 A1 by Salmon et al. (Salmon), and further in view of US Pub No. 2020/0058068 A by Ghandi (Ghandi)
In reference to Claim 6:
The combination of Benkreira and Salmon discloses the limitations of dependent claim 6.  Benkreira further discloses the limitations of dependent claim 7.
 (Currently Amended) The computer-implemented method of claim 5 (see rejection of claim 5 above), further comprising:
identifying, by the payment server and in the transaction data, transaction activity associated with the second user (Benkreira) in at least FIG. 3A; para 0062-0063, para 0065-0067, para 0086-0087, para 0098-0100, para 0103, para 0114, para 0121);
Benkreira does not explicitly teach:
determining, by the payment server, a probability map indicative of at least one of the one or more alternate values most correlated to the transaction activity associated with the second user;
determining, by the payment server, the recommendation based on the probability map; and
sending, by the payment server, a selection request to the second payment application executing on the second mobile device, wherein the selection request comprises the recommendation.
Ghandi teaches:
determining, by the payment server, a probability map indicative of at least one of the one or more alternate values most correlated to the transaction activity associated with the second user ((Ghandi) in at least para 0046);
determining, by the payment server, the recommendation based on the probability map ((Ghandi) in at least para 0048); and
sending, by the payment server, a selection request to the second payment application executing on the second mobile device, wherein the selection request comprises the recommendation ((Ghandi) in at least FIG. 2B, FIG. 3D; para 0122).
Both Benkreira and Ghandi teach conversion of currency to conduct transaction and both teach computing currency related information.  Ghandi teaches the motivation of provide a method for the parameter values for each of the candidate remittance transactions may include, but are not limited to, an identifier of a source currency (e.g., Canadian dollars) and a destination currency (e.g., Indian rupees or Thai baht), a remitted amount of the source currency (e.g., CA $250 or CA $200), a currently quoted exchange rate, an identifier of a source account capable of funding the remitted amount (e.g., a portion of an account number of user 101's deposit account), and an identifier of a destination account (e.g., a name of the recipient, a tokenized portion of the 
In reference to Claim 7:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 6.  Benkreira further discloses the limitations of dependent claim 7.
(Currently Amended) The computer-implemented method of claim 6 (see rejection of claim 6 above), 
Benkreira does not explicitly teach:
wherein the recommendation further comprises a reward value, wherein the reward value comprises one or more second alternate values.
Salmon teaches:
wherein the recommendation further comprises a reward value, wherein the reward value comprises one or more second alternate values. ((Salmon) in at least para 0050)
Both Benkreira and Salmon teach that transaction may use points for transaction that can be converted in mobile device use transaction.  Salmon teaches the motivation that reward offers can include a plurality of offers that can be converted based on merchant or reward offer eligibility.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to expand the point alternate value or currency to the alternate reward values as taught by Salmon since Salmon teaches the motivation that reward offers can include a plurality of offers that can be converted based on merchant or reward offer eligibility.
In reference to Claim 14 and 23:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claim 13 and 22.  Benkreira further discloses the limitations of dependent claim 14 and 23 respectively.
Medium claim 14 instructions and system claim 23 functions corresponds to method steps of claim 6.  Therefore, claims 14 and 23 have been analyzed and rejected as previously discussed with respect to claim 6
In reference to Claim 15 and 24:
The combination of Benkreira, Salmon and Ghandi discloses the limitations of dependent claims 14 and 23.  Benkreira further discloses the limitations of dependent claims 15 and 24 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697